DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of records teach or suggest in combination:
obtaining, by a service capability middleware, information of a subject resource, wherein the information of the subject resource comprises content of the subject resource and information about an operation resource associated with the subject resource, and wherein the service capability middleware is integrated in a gateway or a service platform; monitoring, by the service capability middleware, for a change of the content of the subject resource according to the information of the subject resource, to determine a change result; detecting, by the service capability middleware, that the change result meets a condition for sending an operation request to an object resource; and sending, by service capability middleware, the operation request to the object resource according to an identifier of the object resource, wherein the condition and the identifier of the object resource are determined according to the information about the operation resource associated with the subject resource in light of the other features in the independent claims.
Thus, the above limitations in conjunction with all other limitations of the dependent and
independent claims 1-12 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

3/27/2021